 

Exhibit 10.1

 

Arconic Inc. 2020 Annual Cash Incentive Plan

 

The Plan has been approved by the Compensation and Benefits Committee of the
Board of Directors of Arconic Inc. (the “Compensation Committee”). The terms of
the Plan are as follows:

 

1.Purpose

 

This Arconic Inc. 2020 Annual Cash Incentive Plan (the “Plan”) is intended to
attract, retain, motivate and reward Participants by providing them with the
opportunity to earn annual incentive compensation under the Plan based upon
achievement of pre-established Performance Goals.

 

2.DEFINITIONS

 

For purposes of the Plan, the following terms have the meanings set forth below:

 

2.1              “Arconic Inc.” means Arconic Inc., a Delaware corporation, and
its successors or assigns.

 

2.2              “Award” means an incentive award providing a Participant the
opportunity to earn cash compensation under the Plan, subject to the achievement
of one or more Performance Goals established pursuant to Section 6 of this Plan
or such other terms as the Compensation Committee may establish.

 

2.3              “Award Agreement” means any written or electronic agreement,
contract, or other instrument or document that the Compensation Committee may
deem advisable to evidence an Award and which may set forth additional terms and
conditions regarding such Award and such Participant’s participation in the
Plan.

 

2.4              “Award Level” means the amount of incentive compensation
(generally expressed as a percentage of the Participant’s Base Salary) that may
be paid to a Participant under the Plan for the achievement in a given Plan Year
of an associated, specified level of performance measured in terms of
Performance Goals established pursuant to Section 6 of this Plan. Award Levels
may be established at threshold, target and maximum levels.

 

2.5              “Award Payment” means the actual dollar or local currency
amount paid to a Participant under any Award pursuant to the Plan.

 

2.6              “Base Salary” means with respect to any Participant the annual
base salary actually paid to such Participant during the Plan Year. For the sake
of clarity, Base Salary does not include any bonus or incentive compensation,
whether under the Plan, any other short-term or long-term incentive plan or
otherwise. Base Salary shall be determined without reduction for salary
deferrals under any Company-sponsored nonqualified deferred compensation plan
and, in the United States, Code Section 401(k) plan or flexible spending account
plan (under Code Section 125), and without inclusion of any amounts previously
deferred under any company-sponsored nonqualified deferred compensation plan,
Code Section 401(k) plan or flexible spending account plan (under Code
Section 125) that become subject to inclusion in gross income for Federal tax
purposes.

 



 

 

 

2.7              “Board” means the Board of Directors of Arconic Inc.

 

2.8              “Cause” means (a) if the Participant participates in the
Arconic Inc. Change in Control Severance Plan, “Cause” as defined in such plan;
or (b) if the Participant does not participate in the Arconic Inc. Change in
Control Severance Plan, (i) the willful and continued failure by the Participant
to substantially perform the Participant’s duties with Arconic Inc. or a
Subsidiary that has not been cured within 30 days after a written demand for
substantial performance is delivered to the Participant by the Board or the
Participant’s direct supervisor, which demand specifically identifies the manner
in which the Participant has not substantially performed the Participant’s
duties, (ii) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant’s fraud or acts of dishonesty relating to the Company, or
(iv) the Participant’s conviction of any misdemeanor relating to the affairs of
the Company or indictment for any felony. For purposes of clauses (i) and
(ii) of this definition, no act, or failure to act, on the Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by the Participant
not in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company.

 

2.9             “CEO” means Arconic Inc.’s Chief Executive Officer.

 

2.10          “Code” means the Internal Revenue Code of 1986, as amended
including rules, regulations and guidance promulgated thereunder and successor
provisions and rules and regulations thereto.

 

2.11          “Company” means Arconic Inc. and all of its Subsidiaries,
collectively, or its successors or assigns.

 

2.12          “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

 

2.13          “Executive Officer” means each officer of the Company whose
compensation is approved by the Compensation Committee on an annual basis.

 

2.14          “Participant” means an officer, manager or employee of Arconic
Inc. or any of its Subsidiaries who is selected by the CEO, or approved by the
Compensation Committee, for participation in the Plan for a given Plan Year in
accordance with Section 5.

 

2.15          “Performance Goals” means the Company Performance Goals (as
defined below) and/or Personal Performance Goals established for each Award
pursuant to Section 6.1 of this Plan, against which a Participant’s performance
shall be measured to determine if an Award Payment may be payable under the
Plan. Company Performance Goals may be based upon one or more Performance
Measures set forth in Section 6.2 of this Plan (collectively, “Company
Performance Goals”).

 



2

 

 

2.16          “Performance Measures” means the performance measures set forth in
Section 6.2 of this Plan for Arconic Inc. or any one or more of its groups,
divisions, business units, or Subsidiaries, and other performance metrics as the
Compensation Committee deems appropriate under the circumstances.

 

2.17          “Personal Performance Goal” means goals or levels of performance
based upon achievement of certain individual business objectives and/or personal
performance objectives, in each case which support the business plan of the
Company. Personal Performance Goals may include personal performance objectives
such as teamwork, interpersonal skills, employee development, project management
skills and leadership, and/or individual business objectives such as the
implementation of policies and plans, the negotiation and/or completion of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, technology and best practice
sharing within the Company, and the completion of other corporate goals.

 

2.18          “Performance Period” means that period established by the
Compensation Committee at the time any Award is granted or at any time
thereafter during which any Performance Goals with respect to such Award are to
be measured.

 

2.19          “Retirement” means the termination of a Participant by his or her
resignation from continuous service upon or after attainment of (a) normal
retirement age of 65; (b) age 55 and completion of 10 years of continuous
service; (c) such lesser age for any individual Participant with rights to a
pension other than a deferred vested pension benefit under a retirement plan of
Arconic Inc. and/or a Subsidiary and/or an affiliate; (d) as defined under or in
accordance with, the 2013 Arconic Stock Incentive Plan, as amended and restated;
or (e) as may be approved by the Compensation Committee, in its discretion; but
in each case under (a), (b), (c) or (d) hereof only if such termination is
approved as Retirement by, in the case of an Executive Officer, the Compensation
Committee, and, in the case of any other officer or employee, the CEO.

 

2.20          “Section 409A” means Section 409A of the Code.

 

2.21          “Subsidiary” means any “subsidiary” within the meaning of Rule 405
under the Securities Act of 1933, as amended.

 

3.Administration

 

3.1              Power and Authority of the Compensation Committee. The Plan
shall be administered by the Compensation Committee, which shall have full
power, discretion and authority to, without limitation:

 

(a)               Designate each Performance Period;

 

(b)               Establish the Performance Goals for each Performance Period
and determine whether and to what extent such Performance Goals have been
achieved;

 



3

 

 

(c)               Determine at any time the cash amount payable with respect to
an Award;

 

(d)               Prescribe, amend and rescind rules and procedures relating to
the Plan;

 

(e)               Employ such legal counsel, independent auditors and
consultants as it deems desirable for the administration of the Plan and to rely
upon any opinion or computation received therefrom;

 

(f)                Amend, modify, or cancel any Award, and authorize the
exchange, substitution, or replacement of Awards;

 

(g)               Delegate its administrative powers under the Plan to the
extent not prohibited by applicable laws, regulations or stock exchange listing
rules; and

 

(h)               Make all determinations, and formulate such procedures, as may
be necessary or advisable in the opinion of the Compensation Committee for the
administration of the Plan.

 

3.2              Plan Construction and Interpretation. The Compensation
Committee shall have full power and authority to construe and interpret the Plan
and to correct any defect or omission, or reconcile any inconsistency, in the
Plan or any Award.

 

3.3              Determinations of Compensation Committee Final and Binding. All
determinations by the Compensation Committee in carrying out and administering
the Plan and in construing and interpreting the Plan shall be made in the
Compensation Committee’s sole discretion and shall be final, binding and
conclusive for all purposes and upon all persons interested herein. The
Compensation Committee’s decisions regarding the amount of each Award need not
be consistent among Participants.

 

3.4              Limitation on Liability. No member of the Compensation
Committee or the Board (or its delegates) shall be liable for any action or
determination made in good faith with respect to the Plan or any award pursuant
to it. Arconic Inc. shall indemnify and hold harmless each member of the
Compensation Committee and the Board, and the estate and heirs of each such
member, against all claims, liabilities, expenses, penalties, damages or other
pecuniary losses, including legal fees, which such Compensation Committee member
or Board member or his or her estate or heirs may suffer as a result of any act
or omission to act in connection with the Plan, to the extent that insurance, if
any, does not cover the payment of such items.

 

4.TERM

 

The effective date of this Plan is January 1, 2020.  The Plan will remain in
effect for successive fiscal years beginning on January 1 of each year (each, a
“Plan Year”), until terminated by the Compensation Committee at the Compensation
Committee’s sole discretion.

 

5.Eligibility

 

5.1              In order to be eligible to participate in the Plan for any Plan
Year, except as set forth in Sections 5.2 and 6.8 below, an individual must
(i) be an officer or employee, employed on a full-time or part-time basis with
Arconic Inc. or any of its Subsidiaries in a Plan-eligible position (such
positions to be determined in the sole discretion of the Compensation
Committee); and (ii) be hired, transferred or promoted to a Plan-eligible
position before the commencement of the final two weeks of the Plan Year.

 



4

 

 

5.2              Directors who are not employees of the Company, temporary
employees, leased employees, interns, consultants and independent contractors
shall not be eligible to participate in the Plan.

 

5.3              An officer or employee who, after January 1 of the Plan Year,
is hired, or is transferred or promoted from a position not eligible for an
Award to a position which the Compensation Committee has determined is eligible
for an Award for the Plan Year, may participate in the Plan on a pro rata basis
as of the date the employee was hired, transferred or promoted, as the case may
be.

 

6.Performance Awards

 

6.1              Establishment of Awards.

 

(a)               As promptly as practicable after the beginning of each Plan
Year with respect to which any Awards are to be granted to Participants, and, in
any event, before April 1 of such Plan Year, the Compensation Committee shall
take those actions for which it is responsible under this Plan to (i) establish
the Performance Goals, Performance Measures, Award Levels and, if applicable,
the threshold Award Level, target Award Level and maximum Award Level, for each
Participant, and (iii) establish such other terms and conditions for each Award
as it deems appropriate, which terms may be set forth in an Award Agreement.

 

(b)               In the case of the CEO and each of the Executive Officers, the
Compensation Committee will establish for each Plan Year the Award Levels, the
Performance Goals, Performance Measures and the weighting of the Performance
Goals. With respect to all other Participants, the Compensation Committee will
approve the Award Levels and Company Performance Goals for each such
Participant.

 

(c)               The Award Levels, Performance Goals and the weighting of the
Performance Goals will vary among Participants depending on the Participant’s
role and responsibilities. The Award Levels and Performance Goals may change
from Plan Year to Plan Year.

 

6.2              Performance Measures. The Performance Measures from which the
Compensation Committee may establish Performance Goals shall include the
achievement of operational goals based on the attainment by Arconic Inc., on a
consolidated basis, and/or by specified Subsidiaries or groups, divisions or
business units of Arconic Inc., of specified levels of one or more of the
following performance criteria, any one of which, if applicable, may be
normalized for fluctuations in currency or the price of aluminum on the London
Metal Exchange or established relative to a comparison with other corporations
or an external index or indicator, or relative to a comparison with performance
in prior periods, as the Compensation Committee deems appropriate: (a) earnings,
including operating income, earnings before or after taxes, and earnings before
or after interest, taxes, depreciation, and amortization; (b) book value per
share; (c) pre-tax income, after-tax income, income from continuing operations,
or after tax operating income; (d) operating profit or improvements thereto; (e)
earnings per common share (basic or diluted) or improvement thereto; (f) return
on assets (net or gross); (g) return on capital; (h) return on invested capital;
(i) sales, revenues or returns on sales or revenues or growth in sales, revenues
or returns on sales or revenues; (j) share price appreciation; (k) total
shareholder return; (l) cash flow, operating cash flow, free cash flow, cash
flow return on investment (discounted or otherwise), improvements in cash on
hand, reduction of debt, improvements in the capital structure of the Company
including debt to capital ratios; (m) implementation or completion of critical
projects or processes; (n) economic profit, economic value added or created; (o)
cumulative earnings per share growth; (p) achievement of cost reduction goals;
(q) return on shareholders’ equity; (r) total shareholders’ return improvement
or relative performance as compared with other selected companies or as compared
with Company, Subsidiary, group, division or business unit history; (s)
reduction of days working capital, working capital or inventory; (t) operating
margin or profit margin or growth thereof; (u) cost targets, reductions and
savings, productivity and efficiencies; (v) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction (including
improvements in product quality and delivery), employee satisfaction, human
resources management including improvements in diversity representation,
supervision of litigation, information technology, and goals relating to
acquisitions, divestitures, joint ventures and similar transactions, and budget
comparisons; (w) the achievement of sustainability measures, community
engagement measures or environmental, health or safety goals of Arconic Inc. or
a Subsidiary, group, division or business unit of the Company for or within
which the Participant is primarily employed; (x) improvement in performance
against competition benchmarks approved by the Compensation Committee; or (y)
improvements in audit and compliance measures.

 



5

 

 

6.3              Measurement.

 

(a)               The Compensation Committee shall have sole discretion to
determine (i) with respect to all Participants, the Award Levels which represent
the amounts potentially payable under each Award, the Company Performance Goals
applicable to each Award, and the method of determining whether each Company
Performance Goal has been met, and (ii) with respect to the Executive Officers,
the Personal Performance Goals, if applicable, the method of determining whether
each such Personal Performance Goal has been met and the weighting of each
Performance Goal.

 

(b)               Unless otherwise determined by the Compensation Committee,
each Award shall include a threshold Performance Goal that must be attained in
order for a threshold Award Level to be payable, a target Performance Goal that
must be attained for a target Award Level to be payable, and a maximum
Performance Goal that must be attained for a maximum Award Level to be payable.
The amount of each Award and the Performance Goals may vary among Participants
and may be determined based on the Participant’s ability to directly impact the
Company’s performance or on an assessment of the Participant’s overall
contributions to the Company’s success.

 



6

 

 

6.4              Company Performance Goals. To the extent the Compensation
Committee elects to base Award opportunities and Performance Goals on a Company
Performance Goal, the Compensation Committee shall select the Performance
Measures for the Plan Year from the criteria listed in Section 6.2 or establish
such other criteria as the Compensation Committee may determine appropriate. The
Compensation Committee shall also establish the threshold, target and maximum
Performance Goals applicable for each Company Performance Goal.

 

6.5              Personal Performance Goals. To the extent the Compensation
Committee elects to base Award opportunities and Performance Goals on one or
more Personal Performance Goals, the components of the Personal Performance
Goals will: (a) be established for the Participant’s position for the Plan Year
by the Participant’s supervisor with the approval of the CEO; (b) include only
components that support the business plan of the Company; and (c) identify how
the Participant will support the achievement of such goals. The Personal
Performance Goals for the Executive Officers will be established by the
Compensation Committee. The determination of whether a Participant (other than
an Executive Officer) has attained his or her Personal Performance Goals and the
Award Payment payable with respect to the attainment of such Personal
Performance Goals shall be determined by the CEO, subject to final approval by
the Compensation Committee. The determination of whether an Executive Officer
has attained his or her Personal Performance Goals and the Award Payment payable
with respect to the attainment of such Personal Performance Goals shall be
determined by the Compensation Committee.

 

6.6              Certification and Payment.

 

(a)               As soon as practicable after Arconic Inc.’s audited financial
statements are available for a Plan Year with respect to which the Awards are
outstanding, the performance of Arconic Inc., on a consolidated basis, and each
applicable group, division, business unit or Subsidiary will be determined for
such Plan Year. The financial and operational performance shall then be
evaluated to determine the extent to which the Company Performance Goals have
been achieved, based upon standards established for such Plan Year. In
performing such evaluation, the Compensation Committee is authorized to make
adjustments in the method of calculating attainment of the Company Performance
Goals, including, but not limited to, the authority:

 

(i)              to adjust or exclude the dilutive or anti-dilutive effects of
acquisitions or joint ventures;

 

(ii)             to adjust the impact of the disposition of any businesses
divested by the Company during a Plan Year;

 

(iii)            to exclude, in whole or in part, restructuring and/or other
nonrecurring charges;

 

(iv)            to exclude, in whole or in part, exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;

 



7

 

 

(v)            to exclude, in whole or in part, the effects of changes to
generally accepted accounting standards (“GAAP”) made by the relevant accounting
authority;

 

(vi)           to exclude, in whole or in part, the effects of any statutory
adjustments to corporate taxes;

 

(vii)          to exclude, in whole or in part, the impact of any “unusual or
nonrecurring items” as determined under GAAP;

 

(viii)        to exclude, in whole or in part, the effect of any change in the
outstanding shares of common stock of Arconic Inc. by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends;

 

(ix)            to give effect to or to ignore, in whole or in part, any other
unusual, non-recurring gain or loss or other extraordinary item; and

 

(x)            to give effect to or to ignore, in whole or in part, any other
facts, circumstances or considerations deemed appropriate by the Compensation
Committee.

 

Award Payments for a Plan Year will be included as an expense in determining the
Company’s financial performance under the Plan for that Plan Year.

 

(b)               The Compensation Committee and each of its members shall be
entitled to rely upon information provided by appropriate officers of the
Company with respect to financial and other data in order to determine if the
Performance Goals for any Participant in a Plan Year have been met.

 

(c)               Unless otherwise determined by the Compensation Committee or
deferred in accordance with Arconic Inc.’s Deferred Compensation Plan, Award
Payments for any Plan Year shall be paid in cash as soon as practicable after
the Compensation Committee determines that the Performance Goals specified for
such Award were in fact satisfied. It is intended that payment will be made no
later than required to ensure that no amount paid or to be paid hereunder shall
be subject to the provisions of Section 409A(a)(1)(B) of the Code and all
payments are intended to be eligible for the short-term deferral exception to
Section 409A of the Code, except to the extent a payment is deferred under
Arconic Inc.’s Deferred Compensation Plan.

 

6.7              Limit on Award Payments. Under no circumstances shall the
aggregate amount payable to any Participant under an Award for any Plan Year
exceed US$9,000,000.

 



8

 

 

6.8              Termination of Employment.

 

(a)   Other than in cases of Retirement, a Participant who voluntarily
terminates employment prior to the date the Award Payment is paid for a given
Plan Year shall forfeit any right to receive any Award Payment for that Plan
Year.

 

(b)   In the event of a Participant’s involuntary termination by the Company
without Cause, the Participant will remain eligible for an Award Payment for the
applicable Plan Year only if the Participant has been employed by the Company
for a continuous period of not less than six months in such Plan Year.

 

(c)   In the event of a Participant’s Retirement, the Participant will remain
eligible for an Award Payment for the applicable Plan Year only if the
Participant has been employed by the Company for a continuous period of not less
than six months in such Plan Year, provided that circumstances that would have
warranted a termination of the Participant’s employment by the Company for Cause
do not exist.

 

(d)   In the event of a Participant’s termination by the Company for Cause, the
Participant shall forfeit any right to receive any Award Payment for the Plan
Year.

 

(e)   In the event of the Participant’s death or Disability:

 

(i)     if a Participant’s employment is terminated prior to the end of a Plan
Year by reason of death or Disability, the Participant or the Participant’s heir
or legal representative may, upon the Compensation Committee’s approval, be
eligible to be paid a prorated portion of the Award Payment for that Plan Year
for the period of time employed during such Plan Year, based on the actual level
of attainment of the Performance Goals; and

 

(ii)  if a Participant’s employment is terminated by reason of death or
Disability after the end of a Plan Year, but prior to payment to that
Participant of the Award Payment otherwise payable (or any portion thereof)
under an Award, the Participant or the Participant’s heir or legal
representative will be eligible for the amount of the Award Payment earned by
the Participant for that Plan Year, based on the actual level of attainment of
the Performance Goals.

 

7.Withholding Taxes

 

The Company shall have the right, at the time of payment of an Award Payment, to
make adequate provision for any federal, state, local or foreign taxes
(including social contributions and any other applicable taxes) which it
believes are or may be required by law to be withheld with respect to an award
under the Plan (“Tax Liability”), to ensure the payment of any such Tax
Liability. The Company may provide for the payment of any Tax Liability by
withholding from the amount of the Award Payment or by any other method deemed
appropriate by the Compensation Committee.

 

8.Amendment And Termination

 

The Compensation Committee may at any time and in its sole discretion suspend,
amend or terminate the Plan.

 



9

 

 

9.Miscellaneous

 

9.1              No Guarantee of Employment. Nothing in this Plan or any Award
granted hereunder shall confer upon any employee any right to continue in the
employ of the Company or interfere in any way with the right of the Company to
terminate his or her employment at any time.

 

9.2              Not Compensation for Other Plans. Except as otherwise
explicitly required under the terms of an employee benefit plan of the Company
that is intended to be qualified under Section 401(a) of the Code, no Award
under this Plan and no amount payable or paid under any Award shall be deemed to
be or counted as salary or compensation for the purpose of computing benefits
under any employee benefit plan or other arrangement of the Company for the
benefit of any employee.

 

9.3              Compliance with Law. The Plan and the grant of awards under it
shall be subject to all applicable U.S. federal and state and any applicable
foreign laws, rules and regulations and to such approvals by any governmental or
regulatory agency as may be required.

 

9.4              State Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America, without
reference to principles of conflict of laws, and construed accordingly.

 

9.5              Interpretation. All Awards and any Award Agreements shall be
subject to the terms of this Plan, or the terms of this Plan, as amended from
time to time, and as interpreted by the Compensation Committee.

 

9.6              No Alienation. No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate of the Company, or shall be subject to
any lien, obligation, or liability of such Participant to any other party other
than the Company or an affiliate of the Company. No Award shall be assignable or
transferable, either voluntarily or involuntarily, by a Participant, including
as between spouses or pursuant to a domestic relations order in connection with
dissolution of marriage, or by operation of law, except pursuant to Section
6.8(e) or the laws of descent.

 

9.7              Section 409A. This Plan may be amended at any time, without the
consent of any party, to avoid the application of Section 409A of the Code in a
particular circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment. Nothing in the Plan shall provide a
basis for any person to take action against the Company or any affiliate based
on matters covered by Section 409A of the Code, including the tax treatment of
any amount paid or Award made under the Plan, and neither the Company nor any of
its affiliates shall under any circumstances have any liability to any
Participant or any other party for any taxes, penalties or interest due on
amounts paid or payable under the Plan, including taxes, penalties or interest
imposed under Section 409A of the Code.

 



10

 

 

9.8              Forfeiture and Recoupment. Notwithstanding any other provision
of this Plan, if a Participant commits fraud or dishonesty toward the Company,
wrongfully uses or discloses any trade secret, confidential data or other
information proprietary to the Company, engages in misconduct which has or might
reasonably be expected to have material reputational or other harm to the
Company or intentionally takes any other action materially adverse to the best
interests of the Company, as determined by the Compensation Committee in its
sole and absolute discretion, such Participant shall forfeit all Awards under
the Plan and the Compensation Committee has the discretion to recover Award
Payments that were paid under the Plan to the Participant (or, in the case of a
deferred incentive, earned by such Participant) in the three-year period prior
to the date the misconduct was discovered or prior to the date the full impact
of the misconduct was known, as determined by the Compensation Committee.
Further, Award Payments are subject to any recoupment requirements under the
Sarbanes-Oxley Act or under other applicable laws, rules, regulations or stock
exchange listing standards, including, without limitation, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and shall
apply notwithstanding anything to the contrary in the Plan.

 

9.9.              Participants Outside the United States. Awards may be granted
to employees who are foreign nationals or residents or employed outside the
United States, or both, on such terms and conditions different from those
applicable to Awards to employees who are not foreign nationals or residents or
who are employed in the United States as may, in the judgment of the
Compensation Committee, be necessary or desirable in order to recognize
differences in local law, regulations or tax policy. If any provision of the
Plan is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law outside the United States where an employee is based, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be construed or deemed amended without, in the sole determination
of the Compensation Committee, materially altering the intent of the Plan, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan shall remain in full force and effect.

 

9.10.              Severability. If any provision of the Plan is held invalid or
unenforceable, the invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be enforced and construed as if such
provision had not been included.

 

9.11              Unfunded Plan. The Plan is intended to constitute an unfunded
plan for incentive compensation. Prior to the payment of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company. No amounts awarded or accrued under
the Plan shall be funded, set aside, subject to interest payment or otherwise
segregated prior to payment of an Award. Any Award payable under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive Awards in future years or benefits in lieu of such Awards.

 



11

 

